         Case 4:20-cv-01132-JJV Document 23 Filed 02/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JAMIE LEE                                                                   PETITIONER
ADC #111178

v.                                   4:20-cv-01132-JJV

DEXTER PAYNE, Director,                                                    RESPONDENT
Arkansas Division of Correction

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

       Dated this 2nd day of February 2021.


                                              ____________________________________
                                              JOE J. VOLPE
                                              UNITED STATES DISTRICT JUDGE




                                                1
